489 F.2d 1275
Reid SMITH, Appellant,v.Rogers C. B. MORTON, Secretary of the Interior of the UnitedStates of America, Appellee.
No. 72-1799.
United States Court of Appeals, Ninth Circuit.
Feb. 1, 1974.

William W. Stevenson, Stevenson, Warden & Smith, Flagstaff, Ariz., Gray, Horton & Hill, Reno, Nev., for appellant.
William C. Smitherman, U.S. Atty., Phoenix, Ariz., John D. Helm, Kent Frizzell, Asst. Attys.  Gen., Carl Strass and Dennis M. O'Connell, Attys. & Lands Div., U.S. Dept. of Justice, Washington, D.C., for appellee.
Before WRIGHT, KILKENNY and WALLACE, Circuit Judges.

ORDER

1
The decision of the district court is affirmed for the reasons stated in United States v. Reid Smith, sub nom., United States v. Denison, 71 I.D. 144 (1974).  See also Barrows v. Hickel 447 F.2d 80, 83 (C.A.9 1971).


2
The consolidation of appellant's hearing with others did not affect his substantial rights.